Title: From John Adams to Susanna Boylston Adams Clark Treadway, 9 September 1820
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



my dear Susan
Montezillo September 9th. 1820

The circle in which I move you know is very Contracted—and when I go round regularly like a hores in a mill I do pritty well—but if I indulge in the smallest eccentricity I am sure to suffer for it—I did however venture upon one which proved an exception—I went to Boston and dined with the Venerable Dr Vanderkemp at Mr Benjamin Guilds, in Company with a social Circle of Wise, Pious and Virtuous Men—I was very much pleased with Mrs Guild, returned in the evening to Quincy, with a Young lady with whom I was not less pleased—Miss M. Bradford And how could I suffer from such a transgression of my narrow Periphery—I did not suffer the least inconvenience from it—
While Louisa was writing the last word—she received your letter of the 1st. instant—I rejoice to hear that your Mother—yourself, Brother Sister and Children are all well If Abbys Youngest Child is so much like Susan—I believe it will be difficult to find two such pritty little things together any where—pray does Abbys Boy prattle as fast as your little Susanah—
We are now favored with the Company of the Learned Dr Vanderkemp—George and John are with us George received a letter from his Mother while at Breakfast this Morning all well—But no other comfortable news—no hopes of seeing them this year—
If you do not make haste home the Sunday School will be ended before you arrive—Dr Jarvise and his Lady are at Mrs Blacks yet—by which means I have had the pleasure of forming some Acquaintance with them—he is very respectable in all things—But his new Temple he is very respectable in all things His Temple in Boston is wonderfully magnificent—but very deficient in Worshipers—it is said to be a vast  void who are the dupes—
The Miss Quincys give a very flattering account of the pleasure they took in their Visit to Mr & Mrs Johnson and regret very much they missed seeing you they are highly delighted with their travels and the Country they passed through—and were full of wonder at the Falls of Niagara—
with love to all, and a burning kiss to Susanah—I am dear Child—your affectionate / Grand Father 

John Adams